Title: To John Adams from Joseph G. Wright, May 1798
From: Wright, Joseph G.
To: Adams, John


To John Adams esquire President of the United States of America
The Address of the Inhabitants of the Town of Wilmington SirMay 1798

We the Inhabitants of the Town of Wilmington in the State of North Carolina legally convened together, feel it to be our incumbent duty to address you at this very important crisis of the affairs of the United States in relation to the French Republic.
Permit us to assure you that we view with intire approbation the advances made by the Executive authority of our own Government to that of France, for an honorable and equitable adjustment of all differences between the two Republics.
We do not affect to conceal that from a seeming congeniality of sentiment respecting civil liberty and from the consideration that they were engaged with America in the conflict that terminated in her independence, we entertained a partiality and friendship for the people of France, so long as the establishment of a free and equal Government appeared to be the virtuous objects of their pursuit.
We lament therefore that those advances instead of being reciprocated in the manner that from their great candour and liberality might reasonably have been expected (and which for the interests of both nations was devoutly to be wished) were repelled with indignity and contempt, and that it has become too evident that principles replete with danger to this Country actuate the conduct of the present French Government.
It must now be manifest to the World that the unexampled moderation & forbearance of the Government of the United States, have served only to excite to new aggressions on the part of France, and that no other alternative remains as a choice for the former, than concessions, which would digrade our Character as a Nation, and sap the foundation of its Independency or to resort to those defensive measures which the spirit of the people and the resources with which God has blessed us, enable us to call (and we trust successfully) into operation.
Appreciating the advantages of Peace, and contrasting with them the calamities incidental to an opposite state of things, we deprecate the approach of War. but still we do not hesitate to declare that if that extremity unavoidably becomes the final resort, all the exertions that should be expected in so just a cause, from men animated by an ardent love for their Country and resolute to assert its rights and support its Government may be depended on from us.
The annals of our Country afford ample testimony of the zeal with which your talents and patriotism have been uniformly exerted in its service ever since it assumed an independent situation. Your conduct in the discharge of the duties of the high station you now fill, reflects new lustre on your character, and dignity upon the Government over which you preside.
Thoroughly persuaded therefore that it will continue to be the great object of Your Administration to promote the safety honor and prosperity of our common Country, We humbly implore the blessing of the Supreme being upon Your endeavours and that You may experience his peculiar care and providence.
Unanimously agreed to in Town meeting

Jos. G. Wright: Magistrate of Police